Citation Nr: 1515457	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes in the hips ("hip disorder").

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease (DDD) at L4-5 and L5-S1.

3.  Entitlement to a separate rating for a neurological disability of the right lower extremity.  

4.  Entitlement to a separate rating for a neurological disability of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1965 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a hip disorder and an increased rating claim for a chronic lumbar strain with DDD.  The Veteran appealed the denials in this decision and the matters are now before the Board.  As discussed more thoroughly below, the Board determines that additional issues of entitlement to separate ratings for neurological disabilities of the left and right lower extremities are properly raised by the record; and thus, the Board shall address them below. 

This case was previously before the Board in December 2014, at which time the Board remanded it for additional development.  The requested development was completed, and thereafter, the Board denied service connection for a hip disorder and an increased rating claim for a chronic lumbar strain with DDD, to include a TDIU, in a March 2014 decision.  The Veteran subsequently appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for partial remand to vacate a part of the Board's decision and remand some of the Veteran's claims for readjudication.  In a November 2014 Order, the Court granted the joint motion, vacated portions of the Board's March 2014 decision, and remanded this appeal to the Board for readjudication.

The issue of entitlement to service connection for a hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbar strain with DDD at L4-5 and L5-S1 resulted in pain and limitation of motion.  The Veteran's thoracolumbar spine is not, however, limited to forward flexion of 30 degrees or less and neither ankylosis of the spine or a fractured spine has been shown.  Incapacitating episodes of less than one week duration in the past twelve months have been documented.  

2.  Resolving all doubt in the Veteran's favor, the Veteran's severe pain and numbness of the right lower extremity manifested by moderately severe incomplete paralysis of the sciatic nerve. 

3.  Resolving all doubt in the Veteran's favor, the Veteran's severe pain and numbness of the left lower extremity manifested by moderately severe incomplete paralysis of the sciatic nerve. 

4.  The Veteran's service-connected chronic lumbar strain with DDD, neurological disability of the right lower extremity, and neurological disability of the left lower extremity do not preclude him from obtaining and retaining substantially gainful employment.





CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with DDD at L4-5 and L5-S1 has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a disability rating of 40 percent, but no higher, for neurologic manifestations of the chronic lumbar strain disability in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

3.  The criteria for a disability rating of 40 percent, but no higher, for neurologic manifestations of the chronic lumbar strain disability in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520.

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Chronic Lumbar Strain with DDD at L4-5 and L5-S1

The Veteran is seeking an increased rating for his service-connected chronic lumbar strain with DDD at L4-5 and L5-S1.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from a year prior to the time the increased rating claim for a chronic lumbar strain with DDD was filed in January 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system.  The Veteran currently has a 20 percent disability rating under DC 5243.  This disability can be rated under DC 5235-5243, the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board deems the General Formula to be the most appropriate diagnostic code for the chronic lumbar strain disability primarily because it pertains specifically to the diagnosed disabilities in the Veteran's case (degenerative disc disease).  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate for this disability, and the Veteran has not requested that another diagnostic code be used.  However, the Board shall address the applicability of an additional diagnostic code for the Veteran's neurologic symptoms below.  Accordingly, the Board concludes that the Veteran is appropriately rated under the General Formula.

In general, schedular ratings for disabilities of the spine are provided by application of the General Formula or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.

The General Formula provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Moreover, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

VA chiropractic records from March 2006 through September 2006 note the Veteran's range of motion of his lumbar spine.  He demonstrated forward flexion of 70 degrees, extension of 40 degrees, left lateral rotation of 45 degrees, and right lateral flexion of 45 degrees.  Atrophy was noted in the left gastrocnemius muscle.  Tenderness was also noted with palpitation of the lumbar facets from L3-S1. The Veteran reported pain when walking and standing. 

In May 2006, the Veteran had a private nerve conduction study performed which showed that H-reflexes were not obtained.  The private physician noted that they were either absent or there was a technical error; however, he could not rule out a sacroiliac root problem by this study.  Moreover, the physician noted and considered a right post-tibial nerve entrapment syndrome.  He also noted features of spotty axonal neuropathy involving motor and sensory nerves bilaterally, and he further noted bilateral axonal process that was suggestive of peripheral neuropathy. 

The Veteran underwent a VA spine examination in April 2007.  No bowel or bladder disturbances were found.  The Veteran demonstrated forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 160 degrees.  The examiner noted that repetitive motion of the spine did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The straight leg raising test could not be performed because the "Veteran began jerking his legs and whole body and stiffens up his legs, complaining of sharp pain in his lower back."  Pedal pulses were good, and motor power was 5/5.  Neurological examination showed decreased sensation of over the lateral aspect of the left thigh and leg. 

The evidence of record also contains an October 2007 letter from the Vocational Rehabilitation and Employment office indicating that the Veteran did not provide evidence to show that he could no longer work in the occupation for which he was trained due to the worsening of his service-connected disability. 

In June 2008, the Veteran was afforded another VA spine examination.  The Veteran reported progressive worsening of his low back pain.  He indicated that he was in motor vehicle accidents in 1972 and in 1995.  He reported persistent upper extremity weakness after the 1995 accident.  His upper extremity strength returned after surgery of his surgical spine, but he indicated he still experiences numbness in the index finger of his left hand.  He reported weekly flare-ups precipitated by walking, standing, or heavy lifting.  Regarding occupational impairment, the Veteran indicated that he was not employed due to his back condition.  His usual occupation was identified as a freelance writer or journalist. 

The examination report indicated there was no history of incontinence or urinary issues.  The Veteran's gait was normal.  There was no cervical or thoracolumbar spine ankylosis.  Incapacitating episodes were not found.  Detailed motor and sensory exam yielded normal results.  Although there was no history of fatigue or weakness, a history of decreased motion, stiffness, pain, and spasms was noted. 

Upon examination, the Veteran demonstrated forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 190 degrees.  Objective evidence of pain following repetitive range of motion testing was noted, and there was additional limitation of motion documented.  The Veteran's forward flexion decreased to 50 degrees. 

VA treatment records from 2008 through 2010 demonstrate ongoing complaints of low back pain.  However, several intact neurologic exams were noted.  The Veteran was provided pain medications, underwent acupuncture, and received a back brace during that time. 

The October 2012 spine disability benefits questionnaire ("DBQ") also contained range of motion testing of the thoracolumbar spine.  The Veteran demonstrated forward flexion to 60 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 140 degrees.  After three repetitions, the Veteran's forward flexion was reduced to 55 degrees, with the other measurements remaining unchanged. 

In addition, the Veteran had guarding or muscle spasm of the thoracolumbar spine, but it was not severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength was normal, but muscle atrophy was noted in the left gastrocnemius.  The straight leg raising test was negative.  Radiculopathy in the lower extremities was identified, but there were no other neurologic abnormalities or findings related to the thoracolumbar spine disability.  The examiner could not determine the etiology of the Veteran's decreased patellar and Achilles reflexes without resorting to mere speculation.  However, he concluded there was no objective evidence of bilateral lumbar radiculopathy. 

The Veteran reported pain in his back worsened by cold weather and indicated that he has difficulty standing still for a long period of time.  He stated he could walk for about a half a block before needing to rest.  The examiner also noted the Veteran's difficulty with prolonged walking and stated that the Veteran's lumbar spine disability could limit his ability to perform heavy lifting, pulling, pushing, and prolonged walking.  Moreover, the examiner indicated the Veteran may be able to perform clerical work as required by a sedentary position.  The Veteran reported that he last worked full-time as a teacher in 1986 but that he occasionally completes freelance writing work. 

After a full review of the evidence, the Board finds that the Veteran's chronic lumbar strain with DDD at L4-5 and L5-S1 does not warrant a rating in excess of 20 percent under DC 5243.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7. 

Initially, under the General Formula, the record fails to show either ankylosis or a fractured spine.  Moreover, the evidence does not show forward flexion of the lumbar spine of 30 degrees or less. 

Next, the evidence shows that the Veteran experiences incapacitating episodes having a total duration of less than one week, which is not enough to warrant a 10 percent rating, let alone a rating in excess of 20 percent, under DC 5243's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Therefore, the Board finds that the Veteran's chronic lumbar strain continues to warrant a 20 percent rating under DC 5243.  See 38 C.F.R. § 4.71a. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. At 202.  However, even though there is evidence of reduced forward flexion, even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  Instead, at the June 2008 and October 2012 examinations, only the Veteran's forward flexion was limited by five and ten degrees, respectively, upon repetitive testing. 

The Board has also considered the finding of muscle atrophy in the Veteran's left gastrocnemius.  The evidence of record contains a VA medical opinion indicating that the Veteran's muscle atrophy is less likely than not caused by or as a result of the Veteran's service-connected chronic lumbar spine.  The opinion provided the following explanation.  First, if there was an association between the Veteran's lumbar spine and spinal cord area with the identified muscle atrophy, it should have been bilateral in nature, which it was not.  Moreover, gastrocnemius muscle atrophy was not noted in treatment records until more recently, which means it is more likely a recent development unrelated to his back condition.  Second, the November 2005 MRI does not show spinal cord or root involvement, which would be necessary for such atrophy to develop.  Finally, a lumbar strain is a condition that affects the musculature of the back area with no anatomical association with the lumbar spine structures or spinal nerves.  Thus, it would not contribute to conditions such as degenerative joint disease, degenerative disc disease, herniated discs, and radiculopathy. 

However, the Board is granting separate ratings for bilateral neuropathy of the lower extremities associated with the Veteran's lumbar spine disability, pursuant to DC 8520.

The Board notes that the joint motion for partial remand that was granted by the Court in November 2014 specifically required the Board to render a statement of reasons or bases properly addressing two pieces of evidence, namely, the May 2006 nerve conduction study and the October 2012 VA examination.  The Board is required to determine whether the October 2012 VA examination report was sufficient with respect to the question whether the Veteran has neurological residuals of his chronic lumbar strain with DDD disability.

In fact, the General Formula indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC's 5235-5243 at Note (1).  In this case, there are no objective findings of bowel or bladder impairment noted in the examination reports or in VA treatment records, aside from the symptoms associated with the Veteran's kidney stones, which have been addressed separately by the RO, and in other portions of a decision by the Board which is not on appeal.  

Nonetheless, the record does contain objective and subjective evidence of neurological abnormalities.  Specifically, during the May 2006 private nerve conduction study, the physician noted features of spotty axonal neuropathy involving motor and sensory nerves bilaterally, and he further noted bilateral axonal process that was suggestive of peripheral neuropathy.  This private nerve conduction study constitutes objective evidence of neurologic abnormalities.

Moreover, with regard to the Veteran's decreased patellar and Achilles reflexes referenced in the October 2012 DBQ, the examiner indicated that he could not identify the etiology of these symptoms without resorting to mere speculation.  The examiner explained that there was no objective evidence of bilateral lumbar radiculopathy and, earlier in the report, the examiner found there were no other objective neurologic abnormalities.  However, the examiner noted the Veteran's complaint of constant, severe pain and numbness in the right and left lower extremities.  Moreover, this examiner opined that the Veteran's subjective symptoms of bilateral leg pain and numbness could be due to radiculitis secondary to his lumbar spine pathology.  While this same examiner determined that there was no objective evidence of bilateral lumbar radiculopathy during this examination, the Board acknowledges that the same symptoms that the Veteran was referencing in this October 2012 VA examination are very similar to those symptoms that the May 2006 private nerve conduction study showed.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that he has neurological abnormalities affecting both of his lower extremities. 

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy. Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520.  

Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  

The Board concludes that the Veteran should be rated at 40 percent disabling for his neurological disabilities of the right and left lower extremities because the record contains objective evidence of the Veteran's neurological abnormalities in the May 2006 private nerve conduction study; thus, the neurological involvement is not wholly sensory.  Furthermore, the Board acknowledges that during the October 2012 VA examination the Veteran reported that his pain and numbness in both lower extremities was severe and constant.  Thus, resolving doubt in the Veteran's favor, the Veteran's severe pain and numbness of the right and left lower extremities manifested by moderately severe incomplete paralysis of the sciatic nerve. 

The Veteran's neurologic abnormalities do not warrant a rating in excess of 40 percent because the evidence does not show that his symptoms are severe with marked muscular atrophy.  While the record contains evidence of muscle atrophy in the Veteran's left gastrocnemius, the October 2012 VA examination showed that muscle strength was normal.  Moreover, there is no indication in the record that the left gastrocnemius muscle's atrophy rises to a level of severity to be considered "marked muscular atrophy;" thus, a 60 percent rating is not warranted for the Veteran's neurological symptoms in his lower extremities.  Likewise, an 80 percent rating is not warranted because there is no evidence that the Veteran's sciatic nerve is completely paralyzed, especially in light of the fact that the October 2012 VA examination showed that the straight leg raising test was negative for both extremities.  

Accordingly, the Board concludes that the Veteran's chronic lumbar strain with DD has been 20 percent disabling, and no more, throughout the entire rating period on appeal under DC 5243.  Moreover, the Board concludes that the Veteran's neurological disabilities of the right and left lower extremities have been 40 percent disabling, and no more, under DC 8520. 

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's chronic lumbar strain with DDD at L4-5 and L5-S1, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board also finds that his neurological disabilities of the right and left lower extremities are contemplated by the schedular rating criteria, which take into account the severity of the symptoms, muscular atrophy, movement, drop, and dangle of the feet.  Thus, the Board finds that the schedular rating criteria are adequate to rate the Veteran's neurological disabilities of his lower extremities. 

Therefore, as the preponderance of the evidence is against a rating in excess of 20 percent for chronic lumbar strain with DDD at L4-5 and L5-S1 under DC 5243, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, after applying the benefit of the doubt doctrine, the separate increased ratings for neurological disabilities of the right and left lower extremities at 40 percent disabling under DC 8520 must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The November 2014 joint motion for partial remand specifically remanded the issue of a TDIU to the Board because it was expressly part and parcel of the increased rating claim for chronic lumbar strain with DDD at L4-5 and L5-S1, and thus, it is inextricably intertwined with that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has subsequently re-characterized this issue as a standalone issue to facilitate clarity and convenience in this decision; however, the Board still acknowledges the record's informal claim for a TDIU as well as the Veteran's express statements in support of this claim.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service-connected for a chronic lumbar strain with DDD evaluated as 20 percent disabling under the General Formula (DC 5243) and, per the Board's decision above, as 40 percent disabling for neurological abnormalities of each of his lower extremities under DC 8520.  Thus, the Veteran's combined disability rating meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

In his August 2010 VA Form 21-8940, the Veteran indicated he last worked as a teacher in 1995.  He indicated that he completed four years of college education as well as additional training in loan office management.  The Veteran's primary contention, as outlined in an attached statement in support of his claim, is that the pain medication required to manage his disabilities causes mental impairment that prevents him from working full-time.  He indicated he was told by a VA psychiatrist that his disabilities, medication, and age render him unemployable.  The Veteran has also submitted a decision from the Social Security Administration (SSA) finding him disabled from November 1995 as a result of a cervical spine condition and carpal tunnel syndrome. 

In a February 2011 statement in support of his claim, the Veteran contended that VA personnel determined that he was unemployable in a May 2002 report.  The Board notes that this May 2002 report specifically states that the Veteran's permanent total disability could not be determined, and that his employable indicator was either employable or not an issue.  Moreover, his competency indicator showed that he was competent or this was not an issue.  

However, the October 2012 DBQ report indicates that the Veteran occasionally works as a freelance writer.  The October 2012 examiner also opined that the Veteran could work in sedentary employment.  The examiner specifically acknowledged that using a computer causes the Veteran's back to "tighten," which prompts him to take medications.  However, the October 2012 DBQ does not indicate that such medication or other symptoms related to the Veteran's lumbar disability renders him incapable of securing or maintaining gainful employment. 

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disability or that he is incapable of doing any type of productive work.  Rather, the October 2012 medical opinion suggested that although the Veteran may be limited in his certain physical activities by his service-connected disability, it is not of sufficient severity to result in unemployment.  Indeed, the Veteran has a college education and additional training in loan office management, and he is still reporting freelance writing work.  In fact, the record contains many newspaper articles written by the Veteran showing that he is able to continue employment.  There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disability alone.  See Van Hoose, 4 Vet. App. at 363. 

Accordingly, the Board finds that the Veteran's service-connected chronic lumbar strain with DDD at L4-5 and L5-S1 does not result in marked interference with employment.  Although the Veteran has not held employment since 1995, the preponderance of the evidence is against the finding that his service-connected disability has resulted in his unemployability.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluation, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disability or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disability, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education. Thus, a TDIU rating is not warranted in this case. 

In sum, the evidence does not indicate that the Veteran's lumbar spine disability renders him unemployable.  Moreover, the schedular rating criteria used to rate the Veteran's service-connected disability is adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disability, and referral for consideration of an extra-schedular evaluation is not warranted with respect to the TDIU.  See 38 C.F.R. § 4.16(b).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in February 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records, SSA records, as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in April 2007, June 2008, and October 2012, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (207).  As discussed more thoroughly below, the Board is remanding the Veteran's claim to service connection for degenerative changes in the hips for an adequate VA examination.  Moreover, the Veteran has specifically questioned the April 2007 VA examination, testifying at the June 2008 RO hearing that the examination only lasted ten minutes and that he could not recall if the examiner used a measuring device when evaluating his range of motion.  However, the Board finds that this examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claims to an increased rating for chronic lumbar spine disability and entitlement to a TDIU and no further notice or assistance is required.


ORDER

Entitlement to a rating in excess of 20 percent for chronic lumbar strain with DDD at L4-5 and L5-S1 is denied.  

A separate rating of 40 percent for a neurological disability of the right lower extremity under DC 8520 is granted, subject to the controlling regulations governing the payment of VA monetary benefits. 

A separate rating of 40 percent for a neurological disability of the left lower extremity under DC 8520 is granted, subject to the controlling regulations governing the payment of VA monetary benefits. 

Entitlement to a TDIU is denied.  


REMAND

The Joint Motion for Partial Remand granted by the Court in November 2014 specifically required the Board to remand the Veteran's claim to service connection for degenerative changes in the hips to afford him a medical examination or opinion to obtain evidence whether his service-connected chronic lumbar strain with DDD aggravates his nonservice-connected bilateral hip disorder.  

Accordingly, this matter is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination for his claimed bilateral hip disorder with an appropriate examiner.  After reviewing the entire claims file, the examiner should diagnose the Veteran's bilateral hip symptoms, if any are present, and should state whether any diagnosed condition was at least as likely as not (i.e., a 50 percent degree of probability or greater) aggravated by any of the Veteran's service-connected disabilities.

The examiner should specifically offer an opinion as to whether the Veteran has any current symptoms, whether those symptoms are associated with any diagnosed disorder, and whether those current symptoms are related (caused or aggravated by) the Veteran's service-connected disability or disabilities. 

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  After completing the previous developments, readjudicate the claim to service connection for degenerative changes in the hips in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


